Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation, reading as follows:
1. That the merchandise and the issues involved in the above-entitled appeal for reappraisement are the same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
2. That at the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were as follows:
(a) With regard to the items marked “D” in red ink: the appraised red; ink unit prices, net packed.
*353(b) With regard to tbe other items on the invoice,: the invoice unit values, net packed.
3. That the involved merchandise was entered, or withdrawn from warehouse, for consumption on or after February 27, 1958, and is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521).
On the agreed facts, I find that export value, as defined in section 402(h) of the Tariff Act of 1930, as 'amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the merchandise involved and that such values were as set forth above in paragraph 2 (a) and (b) of the stipulation.
Judgment will issue accordingly.